PUTNAM FUNDS AMENDED AND RESTATED SUB-MANAGEMENT CONTRACT Amended and Restated Sub-Management Contract dated as of September 15, 2006 between PUTNAM INVESTMENT MANAGEMENT, LLC, a Delaware limited liability company (the "Manager") and PUTNAM INVESTMENTS LIMITED, a company organized under the laws of England and Wales (the "Sub-Manager"), amending and restating in its entirety that certain Sub-Management Contract dated as of January 1, 2006, as amended (the Prior Agreement), between the Manager and the Sub-Manager. WHEREAS, the Manager is the investment manager of each of the investment companies registered under the United States Investment Company Act of 1940, as amended, that are identified on Schedule A hereto, as it may from time to time be amended by the Manager (the Funds), and a registered investment adviser under the United States Investment Advisers Act of 1940, as amended; WHEREAS, the Sub-Manager is licensed as an investment manager by the Financial Services Authority of the United Kingdom (the "FSA"); WHEREAS, the Manager and the Sub-Manager previously entered into, and now wish to amend and restate, the Prior Agreement; and WHEREAS, the Manager continues to desire to engage the Sub-Manager from time to time to manage a portion of certain of the Funds: NOW THEREFORE, in consideration of the mutual covenants herein contained, it is agreed as follows: 1. SERVICES TO BE RENDERED BY SUB-MANAGER (a) The Sub-Manager, at its expense, will furnish continuously an investment program for that portion of any Fund the management of which is allocated from time to time by the Manager to the Sub-Manager (an "Allocated Sleeve").
